FROST, J.
Heard upon defendant’s motion for new trial after verdict for plaintiff in sum of $150.
This case was tried with seven other cases, numbered, respectively, 81645, 81646, 8164S, 81649, 81650, 81651 and 81652.
Plaintiff brought this action to recover for loss of services and for medical expenses resulting from injuries received by his wife when a passenger in an automobile which was in collision with a truck on August 31, 1929. For a discussion of the' liability and of the wife’s injuries see rescripts on file in cases numbered, respectively, 81652. 81649 and 81648.
The verdict of the jury does substantial justice and the motion • for new trial is denied.